Citation Nr: 1336478	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for dental treatment purposes for loss of teeth due to gum disease.  

2.  Entitlement to service connection for loss of teeth due to dental trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 




INTRODUCTION

The Veteran had active service from April 1957 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying the claims currently on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At the outset of this discussion, the Board notes that the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In the present case, the Veteran has submitted statements suggesting that his teeth were damaged following a machine related injury during military service, and that his teeth were subsequently pulled by a dentist while in service.  He reported that he was then given dentures.  While there is no medical evidence of such an injury, the Veteran did submit a statement from his sister and his ex-wife corroborating his story that he did not have teeth when he returned from service.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, the Veteran is certainly competent to testify to not having teeth.  As such, there is competent evidence of a current disability.  Likewise, he has provided statements of an in-service injury and, along with the statements from his sister and ex-wife, has demonstrated that there "may" at least be an association between his current disability and military service.  As such, the Veteran must be afforded the opportunity to appear for a VA examination in this case before appellate review proceeds.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be provided with notice specifically informing him of how service connection for a dental condition is established.  See 38 C.F.R. §§ 3.381, 17.161.  The Veteran should again be asked to identify any treatment provider he has visited for his claimed condition.  If any treatment provider is identified, VA should take all reasonable steps necessary to obtain records from the provider.  

2.  The Veteran should be scheduled for a VA dental examination regarding his claimed condition of missing teeth due to blunt trauma in service.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect review of these items.  The examiner is asked to perform all indicated tests and studies and identify all current disabilities of the mouth.  The examiner should then opine as to whether any identified disability is at least as likely as not related to trauma incurred during military service.  

A complete rationale must be provided for all opinions offered and the Veteran's lay statements in support of his claim must be considered and discussed.  If an opinion cannot be provided without resort to mere speculation, the examiner should explain in full detail why this is the case and identify what evidence would be needed to provide a more definitive opinion.  

3.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

4.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

